
	

114 S1610 IS: Building and Lifting Trust In order to Multiply Opportunities and Racial Equality Act of 2015
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1610
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2015
			Mr. Cardin (for himself and Ms. Mikulski) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To eliminate racial profiling by law enforcement officers, promote accountability for State and
			 local law enforcement agencies, reenfranchise citizens, eliminate
			 sentencing disparities, and promote re-entry and employment programs, and
			 for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Building and Lifting Trust In order to Multiply Opportunities and Racial Equality Act of 2015 or the BALTIMORE Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Law Enforcement Reform Subtitle A—End Racial Profiling Act Sec. 101. Short title. Sec. 102. Definitions. Part I—Prohibition of Racial Profiling Sec. 111. Prohibition. Sec. 112. Enforcement. Part II—Programs To Eliminate Racial Profiling By Federal Law Enforcement Agencies Sec. 121. Policies to eliminate racial profiling. Part III—Programs To Eliminate Racial Profiling By State, Local, and Indian Tribal Law Enforcement Agencies Sec. 131. Policies required for grants. Sec. 132. Involvement of Attorney General. Sec. 133. Data collection demonstration project. Sec. 134. Best practices development grants. Sec. 135. Authorization of appropriations. Part IV—Data Collection Sec. 141. Attorney General to issue regulations. Sec. 142. Publication of data. Sec. 143. Limitations on publication of data. Part V—Department of Justice Regulations and Reports on Racial Pro­fil­ing in the United States Sec. 151. Attorney General to issue regulations and reports. Part VI—Miscellaneous Provisions Sec. 161. Severability. Sec. 162. Savings clause. Subtitle B—Police CAMERA Act Sec. 181. Short title. Sec. 182. Matching grant program for law enforcement body-worn cameras. Subtitle C—Department of Justice grant programs and law enforcement reform Sec. 191. Improving law enforcement officer training. Sec. 192. Requirement for DOJ grant programs. Sec. 193. Improving crime statistic reporting. Sec. 194. Sense of Congress on reporting of crime statistics. TITLE II—Voting Rights Reform and Civil Rights Restoration Subtitle A—Democracy restoration Sec. 201. Short title. Sec. 202. Findings. Sec. 203. Rights of citizens. Sec. 204. Enforcement. Sec. 205. Notification of restoration of voting rights. Sec. 206. Definitions. Sec. 207. Relation to other laws. Sec. 208. Federal prison funds. Sec. 209. Effective date. Subtitle B—Restoration of Federal jury service Sec. 221. Qualifications for jury service. TITLE III—Sentencing Law Reform Sec. 301. Short title. Sec. 302. Reclassification of low-level felonies. Sec. 303. Weighing of controlled substances mixed with food products. Sec. 304. Applicability to pending and past cases. Sec. 305. Emergency authority for united states sentencing commission. Sec. 306. Establishment of the safe neighborhoods and schools fund. TITLE IV—Re-Entry and Employment Law Reform Subtitle A—Improvements to the Second Chance Act Sec. 401. Improvements to existing programs. Subtitle B—Workforce Innovation and Opportunity Act Reentry Employment Opportunities Sec. 411. Authorization of appropriations for the Reentry Employment Opportunities program. Subtitle C—Sense of Congress Sec. 421. Sense of Congress.  ILaw Enforcement Reform AEnd Racial Profiling Act 101.Short titleThis subtitle may be cited as the End Racial Profiling Act of 2015.
 102.DefinitionsIn this subtitle: (1)Covered programThe term covered program means any program or activity funded in whole or in part with funds made available under—
 (A)the Edward Byrne Memorial Justice Assistance Grant Program under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.); and
 (B)the Cops on the Beat program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.), except that no program, project, or other activity specified in section 1701(b)(13) of such part shall be a covered program under this paragraph.
						(2)Governmental
 bodyThe term governmental body means any department, agency, special purpose district, or other instrumentality of Federal, State, local, or Indian tribal government.
					(3)Hit
 rateThe term hit rate means the percentage of stops and searches in which a law enforcement officer finds drugs, a gun, or something else that leads to an arrest. The hit rate is calculated by dividing the total number of searches by the number of searches that yield contraband. The hit rate is complementary to the rate of false stops.
					(4)Indian
 tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).
					(5)Law enforcement
 agencyThe term law enforcement agency means any Federal, State, local, or Indian tribal public agency engaged in the prevention, detection, or investigation of violations of criminal, immigration, or customs laws.
					(6)Law enforcement
 agentThe term law enforcement agent means any Federal, State, local, or Indian tribal official responsible for enforcing criminal, immigration, or customs laws, including police officers and other agents of a law enforcement agency.
					(7)Racial
 profilingThe term racial profiling means the practice of a law enforcement agent or agency relying, to any degree, on actual or perceived race, ethnicity, national origin, religion, gender, gender identity, or sexual orientation in selecting which individual to subject to routine or spontaneous investigatory activities or in deciding upon the scope and substance of law enforcement activity following the initial investigatory procedure, except when there is trustworthy information, relevant to the locality and timeframe, that links a person with a particular characteristic described in this paragraph to an identified criminal incident or scheme.
					(8)Routine or
 spontaneous investigatory activitiesThe term routine or spontaneous investigatory activities means the following activities by a law enforcement agent:
 (A)Interviews. (B)Traffic stops.
 (C)Pedestrian stops.
 (D)Frisks and other types of body searches.
 (E)Consensual or nonconsensual searches of the persons, property, or possessions (including vehicles) of individuals using any form of public or private transportation, including motorists and pedestrians.
 (F)Data collection and analysis, assessments, and predicated investigations.
 (G)Inspections and interviews of entrants into the United States that are more extensive than those customarily carried out.
 (H)Immigration-related workplace investigations.
 (I)Such other types of law enforcement encounters compiled for or by the Federal Bureau of Investigation or the Department of Justice Bureau of Justice Statistics.
						(9)Reasonable
 requestThe term reasonable request means all requests for information, except for those that—
 (A)are immaterial to the investigation;
 (B)would result in the unnecessary disclosure of personal information; or
 (C)would place a severe burden on the resources of the law enforcement agency given its size.
 (10)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States.
					(11)Unit of local
 governmentThe term unit of local government means—
 (A)any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State;
 (B)any law enforcement district or judicial enforcement district that—
 (i)is established under applicable State law; and
 (ii)has the authority to, in a manner independent of other State entities, establish a budget and impose taxes; or
 (C)any Indian tribe that performs law enforcement functions, as determined by the Secretary of the Interior.
						IProhibition of
			 Racial Profiling
 111.ProhibitionNo law enforcement agent or law enforcement agency shall engage in racial profiling.
					112.Enforcement
 (a)RemedyThe United States, or an individual injured by racial profiling, may enforce this part in a civil action for declaratory or injunctive relief, filed either in a State court of general jurisdiction or in a district court of the United States.
 (b)PartiesIn any action brought under this part, relief may be obtained against—
 (1)any governmental body that employed any law enforcement agent who engaged in racial profiling;
 (2)any agent of such body who engaged in racial profiling; and
 (3)any person with supervisory authority over such agent.
							(c)Nature of
 proofProof that the routine or spontaneous investigatory activities of law enforcement agents in a jurisdiction have had a disparate impact on individuals with a particular characteristic described in section 102(7) shall constitute prima facie evidence of a violation of this part.
						(d)Attorney’s
 feesIn any action or proceeding to enforce this part against any governmental body, the court may allow a prevailing plaintiff, other than the United States, reasonable attorney’s fees as part of the costs, and may include expert fees as part of the attorney’s fee.
						IIPrograms To
			 Eliminate Racial Profiling By Federal Law Enforcement Agencies
					121.Policies to
			 eliminate racial profiling
						(a)In
 generalFederal law enforcement agencies shall— (1)maintain adequate policies and procedures designed to eliminate racial profiling; and
 (2)cease existing practices that permit racial profiling.
 (b)PoliciesThe policies and procedures described in subsection (a)(1) shall include—
 (1)a prohibition on racial profiling;
 (2)training on racial profiling issues as part of Federal law enforcement training;
 (3)the collection of data in accordance with the regulations issued by the Attorney General under section 141;
 (4)procedures for receiving, investigating, and responding meaningfully to complaints alleging racial profiling by law enforcement agents; and
 (5)any other policies and procedures the Attorney General determines to be necessary to eliminate racial profiling by Federal law enforcement agencies.
							IIIPrograms To
			 Eliminate Racial Profiling By State, Local, and Indian Tribal Law
			 Enforcement
			 Agencies
					131.Policies
			 required for grants
						(a)In
 generalAn application by a State, a unit of local government, or a State, local, or Indian tribal law enforcement agency for funding under a covered program shall include a certification that such State, unit of local government, or law enforcement agency, and any law enforcement agency to which it will distribute funds—
 (1)maintains adequate policies and procedures designed to eliminate racial profiling; and
 (2)has eliminated any existing practices that permit or encourage racial profiling.
 (b)PoliciesThe policies and procedures described in subsection (a)(1) shall include—
 (1)a prohibition on racial profiling;
 (2)training on racial profiling issues as part of law enforcement training;
 (3)the collection of data in accordance with the regulations issued by the Attorney General under section 141; and
 (4)participation in an administrative complaint procedure or independent audit program that meets the requirements of section 132.
							(c)Effective
 dateThis section shall take effect 12 months after the date of enactment of this Act.
						132.Involvement of
			 Attorney General
						(a)Regulations
							(1)In
 generalNot later than 6 months after the date of enactment of this Act and in consultation with stakeholders, including Federal, State, tribal, and local law enforcement agencies and community, professional, research, and civil rights organizations, the Attorney General shall issue regulations for the operation of administrative complaint procedures and independent audit programs to ensure that such programs and procedures provide an appropriate response to allegations of racial profiling by law enforcement agents or agencies.
 (2)GuidelinesThe regulations issued under paragraph (1) shall contain guidelines that ensure the fairness, effectiveness, and independence of the administrative complaint procedures and independent auditor programs.
 (b)NoncomplianceIf the Attorney General determines that the recipient of a grant from any covered program is not in compliance with the requirements of section 131 or the regulations issued under subsection (a), the Attorney General shall withhold, in whole or in part (at the discretion of the Attorney General), funds for 1 or more grants to the recipient under the covered program, until the recipient establishes compliance.
						(c)Private
 partiesThe Attorney General shall provide notice and an opportunity for private parties to present evidence to the Attorney General that a recipient of a grant from any covered program is not in compliance with the requirements of this part.
						133.Data collection
			 demonstration project
						(a)Competitive
			 awards
							(1)In
 generalThe Attorney General may, through competitive grants or contracts, carry out a 2-year demonstration project for the purpose of developing and implementing data collection programs on the hit rates for stops and searches by law enforcement agencies. The data collected shall be disaggregated by race, ethnicity, national origin, gender, and religion.
							(2)Number of
 grantsThe Attorney General shall provide not more than 5 grants or contracts under this section.
							(3)Eligible
 granteesGrants or contracts under this section shall be awarded to law enforcement agencies that serve communities where there is a significant concentration of racial or ethnic minorities and that are not already collecting data voluntarily.
							(b)Required
 activitiesActivities carried out with a grant under this section shall include—
 (1)developing a data collection tool and reporting the compiled data to the Attorney General; and
 (2)training of law enforcement personnel on data collection, particularly for data collection on hit rates for stops and searches.
 (c)EvaluationNot later than 3 years after the date of enactment of this Act, the Attorney General shall enter into a contract with an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) to analyze the data collected by each of the grantees funded under this section.
						(d)Authorization of
 appropriationsThere are authorized to be appropriated to carry out activities under this section—
 (1)$5,000,000, over a 2-year period, to carry out the demonstration program under subsection (a); and
 (2)$500,000 to carry out the evaluation under subsection (c).
							134.Best practices
			 development grants
						(a)Grant
 authorizationThe Attorney General, through the Bureau of Justice Assistance, may make grants to States, local law enforcement agencies, and units of local government to develop and implement best practice devices and systems to eliminate racial profiling.
						(b)Use of
 fundsThe funds provided under subsection (a) shall be used for programs that include the following purposes:
 (1)The development and implementation of training to prevent racial profiling and to encourage more respectful interaction with the public.
 (2)The acquisition and use of technology to facilitate the accurate collection and analysis of data.
 (3)The development and acquisition of feedback systems and technologies that identify officers or units of officers engaged in, or at risk of engaging in, racial profiling or other misconduct.
 (4)The establishment and maintenance of an administrative complaint procedure or independent auditor program.
							(c)Equitable
 distributionThe Attorney General shall ensure that grants under this section are awarded in a manner that reserves an equitable share of funding for small and rural law enforcement agencies.
 (d)ApplicationEach State, local law enforcement agency, or unit of local government desiring a grant under this section shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may reasonably require.
						135.Authorization
 of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this part.
					IVData
			 Collection
					141.Attorney
			 General to issue regulations
 (a)RegulationsNot later than 6 months after the date of enactment of this Act, the Attorney General, in consultation with stakeholders, including Federal, State, and local law enforcement agencies and community, professional, research, and civil rights organizations, shall issue regulations for the collection and compilation of data under sections 121 and 131.
 (b)RequirementsThe regulations issued under subsection (a) shall—
 (1)provide for the collection of data on all routine or spontaneous investigatory activities;
 (2)provide that the data collected shall—
 (A)be collected by race, ethnicity, national origin, gender, and religion, as perceived by the law enforcement officer;
 (B)include the date, time, and location of such investigatory activities;
 (C)include detail sufficient to permit an analysis of whether a law enforcement agency is engaging in racial profiling; and
 (D)not include personally identifiable information;
 (3)provide that a standardized form shall be made available to law enforcement agencies for the submission of collected data to the Department of Justice;
 (4)provide that law enforcement agencies shall compile data on the standardized form made available under paragraph (3), and submit the form to the Civil Rights Division and the Department of Justice Bureau of Justice Statistics;
 (5)provide that law enforcement agencies shall maintain all data collected under this subtitle for not less than 4 years;
 (6)include guidelines for setting comparative benchmarks, consistent with best practices, against which collected data shall be measured;
 (7)provide that the Department of Justice Bureau of Justice Statistics shall—
 (A)analyze the data for any statistically significant disparities, including—
 (i)disparities in the percentage of drivers or pedestrians stopped relative to the proportion of the population passing through the neighborhood;
 (ii)disparities in the hit rate; and
 (iii)disparities in the frequency of searches performed on racial or ethnic minority drivers and the frequency of searches performed on non-minority drivers; and
 (B)not later than 3 years after the date of enactment of this Act, and annually thereafter—
 (i)prepare a report regarding the findings of the analysis conducted under subparagraph (A);
 (ii)provide such report to Congress; and
 (iii)make such report available to the public, including on a website of the Department of Justice; and
 (8)protect the privacy of individuals whose data is collected by—
 (A)limiting the use of the data collected under this subtitle to the purposes set forth in this subtitle;
 (B)except as otherwise provided in this subtitle, limiting access to the data collected under this subtitle to those Federal, State, local, or tribal employees or agents who require such access in order to fulfill the purposes for the data set forth in this subtitle;
 (C)requiring contractors or other non-governmental agents who are permitted access to the data collected under this subtitle to sign use agreements incorporating the use and disclosure restrictions set forth in subparagraph (A); and
 (D)requiring the maintenance of adequate security measures to prevent unauthorized access to the data collected under this subtitle.
								142.Publication of
 dataThe Department of Justice Bureau of Justice Statistics shall provide to Congress and make available to the public, together with each annual report described in section 141, the data collected pursuant to this subtitle, excluding any personally identifiable information described in section 143.
					143.Limitations on
 publication of dataThe name or identifying information of a law enforcement officer, complainant, or any other individual involved in any activity for which data is collected and compiled under this subtitle shall not be—
 (1)released to the public;
 (2)disclosed to any person, except for—
 (A)such disclosures as are necessary to comply with this subtitle;
 (B)disclosures of information regarding a particular person to that person; or
 (C)disclosures pursuant to litigation; or
 (3)subject to disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), except for disclosures of information regarding a particular person to that person.
						VDepartment of
			 Justice Regulations and Reports on Racial Pro­fil­ing in the United
			 States
					151.Attorney
			 General to issue regulations and reports
 (a)RegulationsIn addition to the regulations required under sections 133 and 141, the Attorney General shall issue such other regulations as the Attorney General determines are necessary to implement this subtitle.
						(b)Reports
							(1)In
 generalNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Attorney General shall submit to Congress a report on racial profiling by law enforcement agencies.
 (2)ScopeEach report submitted under paragraph (1) shall include—
 (A)a summary of data collected under sections 121(b)(3) and 131(b)(3) and from any other reliable source of information regarding racial profiling in the United States;
 (B)a discussion of the findings in the most recent report prepared by the Department of Justice Bureau of Justice Statistics under section 141(b)(7);
 (C)the status of the adoption and implementation of policies and procedures by Federal law enforcement agencies under section 121 and by the State and local law enforcement agencies under sections 131 and 132; and
 (D)a description of any other policies and procedures that the Attorney General believes would facilitate the elimination of racial profiling.
								VIMiscellaneous
			 Provisions
 161.SeverabilityIf any provision of this subtitle, or the application of such a provision to any person or circumstance, is held to be unconstitutional, the remainder of this subtitle and the application of the remaining provisions of this subtitle to any person or circumstance shall not be affected thereby.
					162.Savings
 clauseNothing in this subtitle shall be construed—
 (1)to limit legal or administrative remedies under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983), section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14141), the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3701 et seq.), or title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.);
 (2)to affect any Federal, State, or tribal law that applies to an Indian tribe because of the political status of the tribe; or
 (3)to waive the sovereign immunity of an Indian tribe without the consent of the tribe.
						BPolice CAMERA Act
 181.Short titleThis subtitle may be cited as the Police Creating Accountability by Making Effective Recording Available Act of 2015 or the Police CAMERA Act.
 182.Matching grant program for law enforcement body-worn camerasTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the following:
					
						LLMatching grant program for law enforcement body-worn cameras
							3021.Grant program authorized
 (a)In generalThe Assistant Attorney General for the Office of Justice Programs (in this section referred to as the Assistant Attorney General) may make grants to States, units of local government, and Indian tribes to purchase or lease body-worn cameras for use by State, local, and tribal law enforcement officers (as defined in section 2503) and expenses related to the implementation of a body-worn camera program in order to deter excessive force, improve accountability and transparency of use of force by law enforcement officers, assist in responding to complaints against law enforcement officers, and improve evidence collection.
								(b)Duration of grants
 (1)In generalGrants awarded under this part shall be 2 years in duration. (2)Disbursement of grant amountIn disbursing a grant awarded to an entity under this section—
 (A)upon awarding the grant to the entity, the Assistant Attorney General shall disburse 50 percent of the total grant amount to the entity; and
 (B)upon demonstration by the entity of completion of the requirements in subsection (d)(1), the Assistant Attorney General shall disburse the remaining 50 percent of the total grant amount to the entity.
 (c)Use of fundsGrants awarded under this section shall be— (1)distributed directly to the State, unit of local government, or Indian tribe; and
 (2)used for— (A)the purchase or lease of body-worn cameras for law enforcement officers on patrol in the jurisdiction of the grantee;
 (B)any costs relating to the implementation of a body-worn camera program, including law enforcement officer training or the storage or maintenance of data collected under a body-worn camera program; or
 (C)implementing policies or procedures to comply with the requirements described in subsection (d). (d)Requirements (1)In generalThe Assistant Attorney General shall award a grant under this section to a State, unit of local government, or Indian tribe requesting the grant that commits to—
 (A)establishing policies and procedures in accordance with the requirements described in paragraph (2) before law enforcement officers use of body-worn cameras;
 (B)adopting data collection and retention protocols as described in paragraph (3) before law enforcement officers use of body-worn cameras;
 (C)making the policies and protocols described in subparagraphs (A) and (B) available to the public; and
 (D)complying with the requirements for use of data under paragraph (4). (2)Required policies and proceduresAn entity receiving a grant under this section shall—
 (A)develop with community input and publish for public view policies and protocols for— (i)the safe and effective use of body-worn cameras;
 (ii)the secure storage, handling, and destruction of data collected by body-worn cameras; (iii)protecting the privacy rights of any individual who may be recorded by a body-worn camera; and
 (iv)the release of any data collected by a body-worn camera in accordance with the open records laws, if any, of the State; and
 (B)conduct periodic evaluations of the security of the storage and handling of the body-worn camera data.
 (3)Data collection and retention protocolThe data collection and retention protocol described in this paragraph is a protocol that— (A)requires—
 (i)a law enforcement officer who is wearing a body-mounted camera to provide an explanation if an activity that is required to be recorded by the body-mounted camera is not recorded;
 (ii)a law enforcement officer who is wearing a body-mounted camera to obtain consent to be recorded from a crime victim or witness before interviewing the victim or witness;
 (iii)the collection of data unrelated to a legitimate law enforcement purpose be minimized to the greatest extent practicable;
 (iv)the system used to store data collected by body-worn cameras shall log all viewing, modification, or deletion of stored data and shall prevent, to the greatest extent practicable, the unauthorized access or disclosure of stored data;
 (v)any law enforcement officer be prohibited from accessing the stored data without an authorized purpose; and
 (vi)the law enforcement agency to collect and report data on— (I)incidences of use of force, disaggregated by race, ethnicity, gender, and age of the victim;
 (II)the number of complaints filed against law enforcement officers; (III)the disposition of complaints filed against law enforcement officers; and
 (IV)the number of times camera footage is used for evidence collection in investigations of crimes; (B)allows an individual to file a complaint with a law enforcement agency relating to the improper use of body-worn cameras; and
 (C)complies with any other requirements established by the Assistant Attorney General. (4)Use or transfer of data (A)In generalData collected by an entity receiving a grant under this section from a body-mounted camera shall be used only in internal and external investigations of misconduct by a law enforcement agency or officer, if there is reasonable suspicion that a recording contains evidence of a crime, or for limited training purposes. The Assistant Attorney General shall establish rules to ensure that the data is used only for the purposes described in this subparagraph.
 (B)Prohibition on transferExcept as provided in subparagraph (B), an entity receiving a grant under this section may not transfer any data collected by the entity from a body-mounted camera to another law enforcement or intelligence agency.
										(C)Exceptions
 (i)Criminal investigationAn entity receiving a grant under this section may transfer data collected by the entity from a body-mounted camera to another law enforcement agency or intelligence agency for use in a criminal investigation if the requesting law enforcement or intelligence agency has reasonable suspicion that the requested data contains evidence relating to the crime being investigated.
 (ii)Civil rights claimsAn entity receiving a grant under this section may transfer data collected by the law enforcement agency from a body-mounted camera to another law enforcement agency for use in an investigation of any right, privilege, or immunity secured or protected by the Constitution or laws of the United States.
											(e)Matching funds
 (1)In generalExcept as provided in paragraph (3), the Federal share of the cost of a program carried out using a grant under this part may not exceed 75 percent of the total cost of the program.
 (2)Indian assistanceAny funds appropriated by Congress for the activities of any agency of an Indian tribal government or the Bureau of Indian Affairs performing law enforcement functions on any Indian lands may be used to provide the non-Federal share of the matching requirement described in paragraph (1).
 (3)WaiverThe Assistant Attorney General may waive, in whole or in part, the matching requirement described in paragraph (1) in the case of fiscal hardship, as determined by the Assistant Attorney General.
 (f)Allocation of fundsFor fiscal years 2015 and 2016, of the amounts appropriated to the Office of Justice Programs, $10,000,000 shall be used to carry out this part.
								3022.Applications
 (a)In generalTo request a grant under this part, the chief executive of a State, unit of local government, or Indian tribe shall submit an application to the Assistant Attorney General in such form and containing such information as the Assistant Attorney General may reasonably require.
 (b)RegulationsNot later than 90 days after the date of the enactment of this part, the Assistant Attorney General shall promulgate regulations to implement this part, including the information that shall be included and the requirements that the States, units of local government, and Indian tribes must meet in submitting the applications required under this section.
								3023.Study
 (a)In generalNot later than 2 years after the date on which all grants are awarded under this part, the Assistant Attorney General shall conduct a study on—
 (1)the efficacy of body-worn cameras in deterring excessive force by law enforcement officers; (2)the impact of body-worn cameras on the accountability and transparency of the use of force by law enforcement officers;
 (3)the impact of body-worn cameras on responses to and adjudications of complaints of excessive force; (4)the effect of the use of body-worn cameras on the safety of law enforcement officers on patrol;
 (5)the effect of the use of body-worn cameras on public safety; (6)the impact of body-worn cameras on evidence collection for criminal investigations;
 (7)issues relating to the secure storage and handling of data from the body-worn cameras; (8)issues relating to the privacy of citizens and officers recorded on body-worn cameras;
 (9)issues relating to the public’s access to body-worn camera footage; (10)the need for proper training of law enforcement officers that use body-worn cameras;
 (11)best practices in the development of protocols for the safe and effective use of body-worn cameras; and
 (12)any other factors that the Assistant Attorney General determines are relevant in evaluating the efficacy of body-worn cameras.
 (b)ReportNot later than 180 days after the date on which the study required under subsection (a) is completed, the Assistant Attorney General shall submit to Congress a report on the study..
				CDepartment of Justice grant programs and law enforcement reform
				191.
					Improving law enforcement officer training
 (a)ReportNot later than 6 months after the date of enactment of this Act, the Attorney General shall submit a report to Congress on a plan to assist State and local law enforcement agencies to improve training in use of force, identifying racial and ethnic bias, and conflict resolution, through the course of officers’ careers, which shall include the development of Field Training Program policies and the examination of ways to partner with national law enforcement organizations to promote consistent standards for high quality training and assessment.
 (b)ContentsThe report required under subsection (a) shall contain best practices, model policies, and a training toolkit for local law enforcement, as well as free or reduced-cost courses for law enforcement agencies.
 192.Requirement for DOJ grant programsA State or local law enforcement agency applying for a law enforcement related grant administered by the Department of Justice, including any grant awarded under the Edward Byrne Memorial Justice Assistance Grant Program established under subpart I of of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) or awarded under the COPS grant program under section 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd), shall include in the application for the grant a report on how the officers of the law enforcement agency are trained in the use of force, racial and ethnic bias, de-escalating conflicts, and constructive engagement with the public.
				193.Improving crime statistic reporting
 (a)ReportNot later than 6 months after the date of enactment of this Act, the Attorney General shall submit to Congress a report on a plan of action for helping law enforcement agencies upgrade their information technology systems in order to submit National Incident-Based Reporting System data, including detailed crime incident data, such as arrests and officer-involved shootings, in a timely manner.
 (b)RequirementsThe plan required under subsection (a) shall include— (1)reasonable cost estimates for setting up information technology systems to connect into the Criminal Justice Information Services Division of the Department of Justice; and
 (2)a timetable for getting law enforcement agencies to submit the data described in subsection (a). 194.Sense of Congress on reporting of crime statisticsIt is the sense of Congress that all State and local law enforcement agencies receiving grant awards under the Edward Byrne Memorial Justice Assistance Grant Program established under subpart I of of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) or the COPS grant program under section 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) should submit, in a timely manner, their National Incident-Based Reporting System data to the Criminal Justice Information Services Division of the Department of Justice.
				IIVoting Rights Reform and Civil Rights Restoration
			ADemocracy restoration
 201.Short titleThis subtitle may be cited as the Democracy Restoration Act of 2015.
 202.FindingsCongress makes the following findings:
 (1)The right to vote is the most basic constitutive act of citizenship. Regaining the right to vote reintegrates individuals with criminal convictions into free society, helping to enhance public safety.
 (2)Article I, section 4, of the Constitution grants Congress ultimate supervisory power over Federal elections, an authority which has repeatedly been upheld by the United States Supreme Court.
 (3)Basic constitutional principles of fairness and equal protection require an equal opportunity for citizens of the United States to vote in Federal elections. The right to vote may not be abridged or denied by the United States or by any State on account of race, color, gender, or previous condition of servitude. The 13th, 14th, 15th, 19th, 24th, and 26th Amendments to the Constitution empower Congress to enact measures to protect the right to vote in Federal elections. The 8th Amendment to the Constitution provides for no excessive bail to be required, nor excessive fines imposed, nor cruel and unusual punishments inflicted.
 (4)There are 3 areas where discrepancies in State laws regarding criminal convictions lead to unfairness in Federal elections—
 (A)the lack of a uniform standard for voting in Federal elections leads to an unfair disparity and unequal participation in Federal elections based solely on where a person lives;
 (B)laws governing the restoration of voting rights after a criminal conviction vary throughout the country and persons in some States can easily regain their voting rights while in other States persons effectively lose their right to vote permanently; and
 (C)State disenfranchisement laws disproportionately impact racial and ethnic minorities.
 (5)Two States do not disenfranchise individuals with criminal convictions at all (Maine and Vermont), but 48 States and the District of Columbia have laws that deny convicted individuals the right to vote while they are in prison.
 (6)In some States disenfranchisement results from varying State laws that restrict voting while individuals are under the supervision of the criminal justice system or after they have completed a criminal sentence. In 35 States, convicted individuals may not vote while they are on parole and 31 of those States disenfranchise individuals on felony probation as well. In 11 States, a conviction can result in lifetime disenfranchisement.
 (7)Several States deny the right to vote to individuals convicted of certain misdemeanors.
 (8)An estimated 5,850,000 citizens of the United States, or about 1 in 40 adults in the United States, currently cannot vote as a result of a felony conviction. Of the 5,850,000 citizens barred from voting, only 25 percent are in prison. By contrast, 75 percent of the disenfranchised reside in their communities while on probation or parole or after having completed their sentences. Approximately 2,600,000 citizens who have completed their sentences remain disenfranchised due to restrictive State laws. In 6 States—Alabama, Florida, Kentucky, Mississippi, Tennessee, and Virginia—more than 7 percent of the total population is disenfranchised.
 (9)In those States that disenfranchise individuals post-sentence, the right to vote can be regained in theory, but in practice this possibility is often granted in a non-uniform and potentially discriminatory manner. Disenfranchised individuals must either obtain a pardon or an order from the Governor or an action by the parole or pardon board, depending on the offense and State. Individuals convicted of a Federal offense often have additional barriers to regaining voting rights.
 (10)State disenfranchisement laws disproportionately impact racial and ethnic minorities. Eight percent of the African-American population, or 2,000,000 African-Americans, are disenfranchised. Given current rates of incarceration, approximately 1 in 3 of the next generation of African-American men will be disenfranchised at some point during their lifetime. Currently, 1 of every 13 African-Americans are rendered unable to vote because of felony disenfranchisement, which is a rate 4 times greater than non African-Americans. 7.7 percent of African-Americans are disenfranchised whereas only 1.8 percent of non African-Americans are. In 3 States—Florida (23 percent), Kentucky (22 percent), and Virginia (20 percent)—more than 1 in 5 African-Americans are unable to vote because of prior convictions.
 (11)Latino citizens are disproportionately disenfranchised based upon their disproportionate representation in the criminal justice system. If current incarceration trends hold, 17 percent of Latino men will be incarcerated during their lifetimes, in contrast to less than 6 percent of non-Latino White men. When analyzing the data across 10 States, Latinos generally have disproportionately higher rates of disenfranchisement compared to their presence in the voting age population. In 6 out of 10 States studied in 2003, Latinos constitute more than 10 percent of the total number of persons disenfranchised by State felony laws. In 4 States (California, 37 percent; New York, 34 percent; Texas, 30 percent; and Arizona, 27 percent), Latinos were disenfranchised by a rate of more than 25 percent.
 (12)Disenfranchising citizens who have been convicted of a criminal offense and who are living and working in the community serves no compelling State interest and hinders their rehabilitation and reintegration into society.
 (13)State disenfranchisement laws can suppress electoral participation among eligible voters by discouraging voting among family and community members of disenfranchised persons. Future electoral participation by the children of disenfranchised parents may be impacted as well.
 (14)The United States is the only Western democracy that permits the permanent denial of voting rights for individuals with felony convictions.
					203.Rights of
 citizensThe right of an individual who is a citizen of the United States to vote in any election for Federal office shall not be denied or abridged because that individual has been convicted of a criminal offense unless such individual is serving a felony sentence in a correctional institution or facility at the time of the election.
				204.Enforcement
					(a)Attorney
 generalThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is necessary to remedy a violation of this subtitle.
					(b)Private right of
			 action
						(1)In
 generalA person who is aggrieved by a violation of this subtitle may provide written notice of the violation to the chief election official of the State involved.
 (2)ReliefExcept as provided in paragraph (3), if the violation is not corrected within 90 days after receipt of a notice under paragraph (1), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation.
 (3)ExceptionIf the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State under paragraph (1) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation.
						205.Notification of
			 restoration of voting rights
					(a)State
			 notification
 (1)NotificationOn the date determined under paragraph (2), each State shall notify in writing any individual who has been convicted of a criminal offense under the law of that State that such individual has the right to vote in an election for Federal office pursuant to the Democracy Restoration Act of 2015 and may register to vote in any such election.
						(2)Date of
			 notification
							(A)Felony
 convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given on the date on which the individual—
 (i)is sentenced to serve only a term of probation; or
 (ii)is released from the custody of that State (other than to the custody of another State or the Federal Government to serve a term of imprisonment for a felony conviction).
								(B)Misdemeanor
 convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a State court.
							(b)Federal
			 notification
 (1)NotificationAny individual who has been convicted of a criminal offense under Federal law shall be notified in accordance with paragraph (2) that such individual has the right to vote in an election for Federal office pursuant to the Democracy Restoration Act of 2015 and may register to vote in any such election.
						(2)Date of
			 notification
							(A)Felony
 convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given—
 (i)in the case of an individual who is sentenced to serve only a term of probation, by the Assistant Director for the Office of Probation and Pretrial Services of the Administrative Office of the United States Courts on the date on which the individual is sentenced; or
 (ii)in the case of any individual committed to the custody of the Bureau of Prisons, by the Director of the Bureau of Prisons, during the period beginning on the date that is 6 months before such individual is released and ending on the date such individual is released from the custody of the Bureau of Prisons.
								(B)Misdemeanor
 convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a court established by an Act of Congress.
 206.DefinitionsFor purposes of this subtitle: (1)Correctional institution or facilityThe term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of individuals convicted of criminal offenses, whether publicly or privately operated, except that such term does not include any residential community treatment center (or similar public or private facility).
 (2)ElectionThe term election means—
 (A)a general, special, primary, or runoff election;
 (B)a convention or caucus of a political party held to nominate a candidate;
 (C)a primary election held for the selection of delegates to a national nominating convention of a political party; or
 (D)a primary election held for the expression of a preference for the nomination of persons for election to the office of President.
						(3)Federal
 officeThe term Federal office means the office of President or Vice President of the United States, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress of the United States.
 (4)ProbationThe term probation means probation, imposed by a Federal, State, or local court, with or without a condition on the individual involved concerning—
 (A)the individual’s freedom of movement;
 (B)the payment of damages by the individual;
 (C)periodic reporting by the individual to an officer of the court; or
 (D)supervision of the individual by an officer of the court.
						207.Relation to other
			 laws
					(a)State laws
 relating to voting rightsNothing in this subtitle shall be construed to prohibit the States from enacting any State law which affords the right to vote in any election for Federal office on terms less restrictive than those established by this subtitle.
					(b)Certain Federal
 ActsThe rights and remedies established by this subtitle are in addition to all other rights and remedies provided by law, and neither rights and remedies established by this subtitle shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) or the National Voter Registration Act (52 U.S.C. 20501 et seq.).
					208.Federal prison
 fundsNo State, unit of local government, or other person may receive or use, to construct or otherwise improve a prison, jail, or other place of incarceration, any Federal funds unless that person has in effect a program under which each individual incarcerated in that person’s jurisdiction who is a citizen of the United States is notified, upon release from such incarceration, of that individual’s rights under section 203.
				209.Effective
 dateThis subtitle shall apply to citizens of the United States voting in any election for Federal office held after the date of the enactment of this Act.
				BRestoration of Federal jury service
 221.Qualifications for jury serviceSection 1865(b) of title 28, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking he and inserting the person; and
 (2)by striking paragraph (5) and inserting the following:  (5)has a charge pending for the commission of a crime punishable by imprisonment for more than 1 year..
					IIISentencing Law Reform
 301.Short titleThis title may be cited as the Reclassification to Ensure Smarter and Equal Treatment Act of 2015 or the RESET Act. 302.Reclassification of low-level felonies (a)In generalPart D of the Controlled Substances Act (21 U.S.C. 841 et seq.) is amended—
 (1)in section 404(a) (21 U.S.C. 844(a))— (A)in the fourth sentence—
 (i)by striking 2 years and inserting 1 year; (ii)by striking $2,500 and inserting $1,000;
 (iii)by striking 3 years and inserting 1 year; and (iv)by striking $5,000 and inserting $1,000; and
 (B)by striking the fifth sentence and inserting the following: Notwithstanding any penalty provided in this subsection, any person who commits an offense under this subsection for the possession of a date rape drug (as defined in section 401(g)(2)) after a prior conviction under this title or title III, or a prior conviction for any drug, narcotic, or chemical offense chargeable under the law of any State, has become final, shall be sentenced to a term of imprisonment for not less than 15 days but not more than 2 years, and shall be fined a minimum of $2,500 and if any person commits such offense after 2 or more prior convictions under this title or title III, or 2 or more prior convictions for any drug, narcotic, or chemical offense chargeable under the law of any State, or a combination of 2 or more such offenses have become final, such person shall be sentenced to a term of imprisonment for not less than 90 days but not more than 3 years, and shall be fined a minimum of $5,000.; and
 (2)in section 422(b) (21 U.S.C. 863(b)), by striking three years and inserting 1 year. (b)Elimination of increased penalties for cocaine offenses where the cocaine involved is cocaine base (1)Controlled substances actThe following provisions of the Controlled Substances Act (21 U.S.C. 801 et seq.) are repealed:
 (A)Clause (iii) of section 401(b)(1)(A). (B)Clause (iii) of section 401(b)(1)(B).
 (2)Controlled substances import and export actThe following provisions of the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.) are repealed:
 (A)Subparagraph (C) of section 1010(b)(1). (B)Subparagraph (C) of section 1010(b)(2).
						303.Weighing of controlled substances mixed with food products
 (a)In generalPart D of the Controlled Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the end the following:
					
 424.Weighing of controlled substances mixed with food productsIn determining the weight of a controlled substance or mixture of controlled substances that is in compound with a food product for purposes of this title or title III, the weight of the food product shall not be included..
 (b)Technical and conforming amendmentThe table of contents for the Controlled Substances Act (21 U.S.C. 801 et seq.) is amended by inserting after the item relating to section 423 the following:Sec. 424. Weighing of controlled substances mixed with food products..
				304.Applicability to pending and past cases
 (a)Pending casesThis title, and the amendments made by this title, shall apply to any offense that was committed before the date of enactment of this Act, if a sentence for the offense has not been imposed as of such date of enactment.
 (b)Past casesIn the case of a defendant who, before the date of enactment of this Act, was convicted of an offense for which the penalty is amended by this title and was sentenced to a term of imprisonment for the offense, the sentencing court may, on motion of the defendant or the Director of the Bureau of Prisons, or on its own motion, reduce the term of imprisonment for the offense, after considering the factors set forth in section 3553(a) of title 18, United States Code, to the extent the factors are applicable, if such a reduction is consistent with—
 (1)this title and the amendments made by this title; and (2)applicable policy statements issued by the United States Sentencing Commission.
					305.Emergency authority for united states sentencing commission
 (a)Review and amendmentAs soon as practicable after the date of enactment of this Act, the United States Sentencing Commission, pursuant to its authority under section 994 of title 28, United States Code, shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to any person convicted of an offense affected by section 302, 303, or 304.
 (b)AuthorizationIn carrying out subsection (a), the Commission may amend the Federal sentencing guidelines in accordance with the procedures set forth in section 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had not expired.
				306.Establishment of the safe neighborhoods and schools fund
				(a)Establishment
 (1)In generalThere is established in the Treasury of the United States a fund to be known as the Safe Neighborhoods and Schools Fund (referred to in this section as the Fund).
 (2)Continual appropriationAmounts in the Fund shall be continuously appropriated without regard to fiscal year carrying out this section and shall be considered general fund revenues which may be appropriated pursuant to Article I of the Constitution of the United States.
					(b)Funding appropriation
					(1)In general
 (A)Calculation of savingsOn or before July 31, 2016, and on or before July 31 of each fiscal year thereafter, the Attorney General shall calculate the savings that accrued from the implementation of this title during the fiscal year ending June 30, as compared to the fiscal year preceding the date of enactment of this Act. The calculation shall be final and shall not be adjusted for any subsequent changes in the underlying data.
 (B)RequirementIn making the calculation required under subparagraph (A), the Attorney General shall use actual data or best available estimates where actual data is not available.
 (C)CertificationNot later than August 1 of each fiscal year, the Attorney General shall submit to Congress a certification of the results of the calculation required under subparagraph (A).
						(2)Transfer of funds
 (A)In generalBefore August 15, 2016, and before August 15 of each fiscal year thereafter, the Secretary of the Treasury shall transfer, out of any amounts in the general fund of the Treasury not otherwise appropriated, to the Fund an amount equal to 50 percent of the amount calculated for that fiscal year under paragraph (1).
 (B)Treatment of transferred fundsAmounts transferred to the Fund under subparagraph (A)— (i)shall be used exclusively for the purposes of this section; and
 (ii)shall not be subject to appropriation or transfer by Congress for any other purpose. (C)Availability of fundsAmounts transferred to the Fund under subparagraph (A) shall remain available until expended without regard to fiscal year.
						(c)Distribution of amounts in the safe neighborhoods and schools fund
 (1)In generalNot later than August 15 of each fiscal year beginning in 2016, of the total amount transferred to the Fund for the fiscal year—
 (A)30 percent shall be made available to the Secretary of Education, to administer a grant program to public agencies aimed at improving outcomes for public school pupils in kindergarten and grades 1 to 12, inclusive, by reducing truancy and supporting students who are at risk of dropping out of school or are victims of crime;
 (B)20 percent shall be transferred to the Crime Victims Fund, for grants to trauma recovery centers to provide services to victims of crime; and
 (C)50 percent shall be made available to the Director of the Administrative Office of the United States Courts, acting through the Federal Reentry/Drug Court program, for grants to public agencies aimed at supporting mental health treatment, substance abuse treatment, and diversion programs for people in the criminal justice system, with an emphasis on programs that reduce recidivism of people convicted of less serious crimes, such as those covered by this measure, and those who have substance abuse and mental health problems.
 (2)LimitationFor each program described in paragraph (1), the agency responsible for administering the program may not spend more than 5 percent of the amounts made available to the agency from the Fund on an annual basis for administrative costs.
 (3)AuditNot later than 2 years after the date of enactment of this Act and once every 2 years thereafter, the Attorney General shall—
 (A)conduct an audit of the grant programs described in paragraph (1) to ensure the amounts are disbursed and expended solely according to this section; and
 (B)report the findings of the audit conducted under subparagraph (A) to the relevant committees of Congress.
 (4)Costs of programAny costs incurred by the Attorney General in connection with the administration of the Fund, including the costs of the calculation and the audit required, shall be deducted from the Safe Neighborhoods and Schools Fund before the funds are allocated under paragraph (1).
 (5)Supplemental fundsAny amounts made available under grant programs described in paragraph (1) shall be used to supplement State or local funds for the same purpose and shall not supplant such State or local funds.
 (6)Rule of constructionNothing in this section shall be construed to obligate an agency to provide programs or levels of service described in this section above the level for which funding has been provided under this section.
					IVRe-Entry and Employment Law Reform
			AImprovements to the Second Chance Act
				401.Improvements to existing programs
 Section 2976 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w) is amended by striking subsection (a) and inserting the following:
					
 (a)Grant authorizationThe Attorney General shall make grants to States, local governments, territories, or Indian tribes, or any combination thereof (in this section referred to as an eligible entity), in partnership with interested persons (including Federal corrections and supervision agencies), service providers, and nonprofit organizations for the purpose of strategic planning and implementation of adult and juvenile offender reentry projects..
				BWorkforce Innovation and Opportunity Act Reentry Employment Opportunities
 411.Authorization of appropriations for the Reentry Employment Opportunities programSection 169 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224) is amended by adding at the end the following:
					
 (d)Authorization of appropriations for the Reentry Employment Opportunities programIn addition to the funds authorized to be appropriated under section 172(d), there is authorized to be appropriated to carry out the Reentry Employment Opportunities program under this section $200,000,000 for each fiscal year..
				CSense of Congress
 421.Sense of CongressIt is the sense of Congress that the President should require that Federal contractors incorporate fair chance hiring practices, including requiring Federal contractors and agencies to refrain from asking job applicants about prior convictions until later in the hiring process.
				
